         Case 1:20-cv-01164-KK-CG Document 5 Filed 12/04/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


 SAUNDEURS SHILOFF, an individual,
                                                          No. 1:20-cv-01164-KK-CG
                       Plaintiff,
 vs.

 PAUL THOMPSON and JANE DOE THOMPSON,
 husband and wife,

                       Defendants.

     RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR EXTENSION OF
     TIME TO ANSWER AND FOR SUMMARY JUDGMENT OR DISMISSAL [DOC 3]

        Plaintiff Saundeurs Shiloff (“Plaintiff”), by and through undersigned counsel, respectfully

requests that the Court enter an order denying the above-referenced Motions filed by Defendants

[Doc. 3] (the “Motion”). This Response is supported by the following Memorandum and all filings

in this matter, which are all hereby incorporated by reference.

                                        MEMORANDUM

I.      Response to Motion for Extension of Time to Answer

        Plaintiff vehemently opposes Paul Thompson’s (“Defendant”) Motion to Extend Time to

Answer. While Plaintiff can empathize with Defendant’s purported plight regarding being a single

father, the fact remains that Defendant’s intentional acts toward Plaintiff is the sole, direct

proximate cause that this litigation was instigated.

        Plaintiff attempted to settle this matter amicably with Defendants prior to filing but

Defendant failed and refused to respond to all such attempts at a pre-litigation resolution.

Accordingly, Plaintiff had no alternative but to proceed with the instant matter. Further, Defendant
           Case 1:20-cv-01164-KK-CG Document 5 Filed 12/04/20 Page 2 of 5




avoided service of process of this matter by lying to the process server by initially stating that he

was someone else when the process server made initial contact with him at 804 Chelwood Park

Blvd NE, Apt C, Albuquerque, NM 87123 (“Chelwood address”) 1. See, email from Tony Levey

dated November 18, 2020, attached hereto as Exhibit A.              Undersigned counsel thereafter

instructed the process server to attempt service at an alternate address (Angelina Place address)

and the occupant of that address confirmed to the process server that the Defendant did, in fact,

reside at the Chelwood Address, where the server attempted initially. See, email from Tony Levey

dated November 23, 2020, attached hereto as Exhibit B and email from Marlo Fontana dated

November 23, 2020, attached hereto as Exhibit C. The process server then went back to the

Chelwood Address and drop served the documents on Defendant. Id., see also, email from Tony

Levey dated November 23, 2020, attached hereto as Exhibit D.

          Moreover, COVID-19 is no excuse for requesting an unlimited time for an extension after

Defendant has been aware of the lawsuit since mid-October, and then attempted to evade service

of process. Furthermore, the legal community in almost every state is working remotely, and

lawyers have been doing consultations by phone long before COVID-19.

          Accordingly, Defendants Motion for Extension of Time to Answer should be denied.

However, to the extent the Court is inclined to grant this Motion, Defendant’s time to respond

should be no later than 10 days after the entry of the Court’s ruling on the Motion.

II.       Response to Motion for Summary Judgment-Dismissal

          Defendant’s Motion for Summary Judgment and Motion to Dismiss is lacks any substance

whatsoever, fails to comply with the most basic procedural rules, and highlights nothing but the


1
    This is the same address Defendant lists as his address in his Motion.
                                                  -2-
         Case 1:20-cv-01164-KK-CG Document 5 Filed 12/04/20 Page 3 of 5




existence of genuine issues of material facts. Defendant is not entitled to judgment as a matter of

law.

        As the Court is aware, naming unknown defendants through a “Doe” designation is not a

“clear abuse of the law” but, rather, a practice utilized throughout litigation as a required place-

holder until the identity of the unknown defendant can be ascertained, especially in community

property states when it is uncertain whether or not the defendant is or was married at any relevant

time.

        Although Defendant appears to answer/comment on certain allegations in the Complaint,

Motion at ¶ 3, he is only denying he is not a producer of electronic dance music (“EDM”),2 the

balance of the Motion is a direct attack on undersigned counsel3, containing nothing but misleading

rhetoric impugning undersigned counsel’s character and his prior firm that has no bearing or

relation to the facts in this case. Suffice it to say, since the undersigned counsel was admitted to

the practice of law in Arizona in 2008, the undersigned was and continues to be a member in good

standing of the State Bar of Arizona, a pre-requisite to be admitted to practice before this Court.

        Accordingly, Defendants Motion for Summary Judgment and Motion to Dismiss should

also be denied.




2
  The Complaint, and Defendant’s Motion for that matter, clearly state “Defendant appears to be
a producer of EDM……” However, Defendant has a Facebook.com page dedicated to his activities
as a producer or “DJ” of EDM. “Guided by evil motives” is a universally accepted litigation
terminology to emphasize a type of malice.
3
  Curiously, this attack is eerily similar to the types of harassment by Defendant that Plaintiff
complains of in the Complaint and appears to be Defendant’s go-to response when confronted with
adversity.
                                                -3-
 Case 1:20-cv-01164-KK-CG Document 5 Filed 12/04/20 Page 4 of 5




RESPECTFULLY submitted this 4th day of December, 2020.

                                 RM WARNER, PLC


                                    By: /s/ Daniel R. Warner
                                       Daniel R. Warner, Esq
                                       Federal Bar No. 20-207
                                       8283 N. Hayden Road, Suite 229
                                       Scottsdale, AZ 85258
                                       Telephone (480) 331-9397
                                       Facsimile (866) 961-4984
                                       dan@rmwarnerlaw.com

                                        ATTORNEY FOR PLAINTIFF




                                  -4-
         Case 1:20-cv-01164-KK-CG Document 5 Filed 12/04/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing RESPONSE

IN OPPOSITION TO DEFENDANT’S MOTION FOR EXTENSION OF TIME TO

ANSWER AND FOR SUMMARY JUDGMENT OR DISMISSAL [DOC 3] was electronically

filed with the Clerk of Court using the CM/ECF system, which will automatically send email

notification of such filing to all attorneys of record.

        The undersigned hereby further certifies that a copy of the foregoing was also mailed and

emailed to Defendant in this action on December 4, 2020, addressed as follows:

        Paul Thompson
        804 Chelwood Park Blvd., NE Apt C
        Albuquerque, NM 87123
        Email: pthompsonmail@gmail.com
        Defendant in Pro Per

                DATED this 4th day of December, 2020.

                                        /s/ Daniel R. Warner
                                        Daniel R. Warner, Esq.
                                        Federal Bar No. 20-207




                                                  -5-
